


Exhibit 10.28

 

--------------------------------------------------------------------------------

 

HELMERICH & PAYNE, INC.

 

2016 OMNIBUS INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

DIRECTOR NONQUALIFIED STOCK OPTION AGREEMENT

 

Participant Name:

 

 

Date of Grant:

 

 

Shares Subject to Option:

 

Expiration Date:

 

Option Price:

 

Vesting Schedule

 

Vesting Dates

 

Percent of
Option Exercisable

 

 

 

 

%

 

 

 

%

 

 

 

%

 

 

 

%

 

 

 

%

 

--------------------------------------------------------------------------------


 

DIRECTOR NONQUALIFIED STOCK OPTION AGREEMENT

UNDER THE HELMERICH & PAYNE, INC.

2016 OMNIBUS INCENTIVE PLAN

 

THIS DIRECTOR NONQUALIFIED STOCK OPTION AGREEMENT (the “Option Agreement”), is
made as of the grant date set forth on the cover page of this Option Agreement
(the “Cover Page”) at Tulsa, Oklahoma by and between the participant named on
the Cover Page (the “Participant”) and Helmerich & Payne, Inc. (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, Participant is a Director of the Company, and it is important to the
Company that Participant be encouraged to remain in the service of the Company;
and

 

WHEREAS, in recognition of such facts, the Company desires to provide to
Participant an opportunity to purchase Common Shares of the Company, as
hereinafter provided, pursuant to the “Helmerich & Payne, Inc. 2016 Omnibus
Incentive Plan” (the “Plan”), a copy of which has been provided to the
Participant; and

 

WHEREAS, any capitalized terms used but not defined herein have the same
meanings given them in the Plan.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for good and valuable consideration, the Participant and the Company hereby
agree as follows:

 

Section 1.                                          Grant of Option.  The
Company hereby grants to the Participant a nonqualified stock option (the
“Option”) to purchase all or any part of the number of Shares set forth on the
Cover Page, under and subject to the terms and conditions of this Option
Agreement and the Plan, which is incorporated herein by reference and made a
part hereof for all purposes.  The purchase price for each Share to be purchased
hereunder shall be the option price set forth on the Cover Page (the “Option
Price”) which shall equal the per-share Fair Market Value of the Shares covered
by this Option on the Date of Grant.

 

Section 2.                                          Vesting.  Subject to the
applicable provisions of the Plan and this Option Agreement, Participant’s
Option shall be fully vested and immediately exercisable on the Date of Grant.

 

Section 3.                                          Term of Stock Option. 
Subject to earlier termination as provided in this Option Agreement or in the
Plan, the Option shall expire at the close of business ten years from the Date
of Grant and may not be exercised after such expiration date.

 

Section 4.                                          Transferability of Stock
Option.

 

(a)                                 General.  Except as provided in
Section 4(b) hereof, the Option shall not be transferable otherwise than by will
or the laws of descent and distribution, and the Stock Option may be exercised,
during the lifetime of the Participant, only by the Participant. More
particularly (but without limiting the generality of the foregoing), the Option
may not be

 

--------------------------------------------------------------------------------


 

assigned, transferred (except as provided above and in Section 4(b) hereof),
pledged or hypothecated in any way, shall not be assignable by operation of law
and shall not be subject to execution, attachment, or similar process.  Any
attempted assignment, transfer, pledge, hypothecation or other disposition of
the Option contrary to the provisions hereof shall be null and void and without
effect.

 

(b)                                 Limited Transferability of Options.  The
Option may be transferred by the Participant in whole or in part to (i) the
ex-spouse of the Participant pursuant to the terms of a domestic relations
order, (ii) the spouse, children or grandchildren of the Participant (“Immediate
Family Members”), (iii) a trust or trusts for the exclusive benefit of such
Immediate Family Members, or (iv) a partnership in which such Immediate Family
Members are the only partners; provided that there may be no consideration for
any such transfer and subsequent transfers of the transferred Option shall be
prohibited except those in accordance with Section 4(a) hereof.  Following
transfer, any such Option shall continue to be subject to the same terms and
conditions as were applicable immediately prior to transfer, provided that for
purposes of this Section 4(b), the term “Participant” shall be deemed to refer
to the transferee.  No transfer pursuant to this Section 4(b) shall be effective
to bind the Company unless the Company shall have been furnished with written
notice of such transfer together with such other documents regarding the
transfer as the Committee shall request.

 

Section 5.                                          Timing of Exercise Upon
Termination of Service.  Upon Participant’s termination of service as a director
of the Company, Participant, or the representative of a deceased Participant,
shall be entitled to purchase shares of Stock during the remaining term of the
Option.

 

Section 6.                                          Method of Exercising Option.

 

(a)                                 Procedures for Exercise.  The manner of
exercising the Option herein shall be by written notice to the Secretary of the
Company at the time the Option, or part thereof, is to be exercised, and in any
event prior to the expiration of the Option.  Such notice shall state the
election to exercise the Option, the number of Shares to be purchased upon
exercise, the form of payment to be used, and shall be signed by the person so
exercising the Option.

 

(b)                                 Form of Payment.  Payment in full for Shares
purchased under this Option Agreement shall accompany the Participant’s notice
of exercise.  Payment shall be made (i) in cash or by check, draft or money
order payable to the order of the Company; (ii) by delivering unrestricted
Common Shares or other equity securities of the Company having a Fair Market
Value on the date of payment equal to the amount of the Option Price; (iii) by
directing the Company to withhold the number of Shares issued upon exercise of
the Option by the largest whole number of Shares having a Fair Market Value on
the date of exercise that does not exceed the aggregate Option Price, provided
that the Participant shall pay to the Company (in cash or by check, draft or
money order payable to the order of the Company) any remaining balance of the
aggregate Option Price not satisfied by such deduction in the number of whole
Shares to be issued under this clause (iii); or (iv) a combination thereof.  In
addition to the foregoing procedures which may be available for the exercise of
the Option, the Participant may deliver to the Company a notice of exercise
which includes an irrevocable instruction to the Company to deliver the share
certificate representing the Shares being purchased, issued in the name of the

 

2

--------------------------------------------------------------------------------


 

Participant, to a broker approved by the Company and authorized to trade in the
Common Shares of the Company.  Upon receipt of such notice, the Company shall
acknowledge receipt of the executed notice of exercise and forward this notice
to the broker.  Upon receipt of the copy of the notice which has been
acknowledged by the Company, and without waiting for issuance of the actual
share certificate with respect to the exercise of the Option, the broker may
sell the Shares or any portion thereof. The broker shall deliver directly to the
Company that portion of the sales proceeds sufficient to cover the Option
Price.  For all purposes of effecting the exercise of the Option, the date on
which the Participant gives the notice of exercise to the Company, together with
payment for the Shares being purchased, shall be the “date of exercise.”  If a
notice of exercise and payment are delivered at different times, the date of
exercise shall be the date the Company first has in its possession both the
notice and full payment as provided herein.

 

(c)                                  Further Information.  In the event the
Option is exercised by any person other than the Participant, notice of exercise
shall also be accompanied by appropriate proof of the right of such person to
exercise the Option.

 

Section 7.                                          Securities Law
Restrictions.  The Option shall not be exercisable to any extent, and the
Company shall not be obligated to transfer any Shares to the Participant upon
exercise of the Option, if such exercise, in the opinion of counsel for the
Company, would violate the Securities Act of 1933, as amended (the “Securities
Act”) or any other federal or state statutes having similar requirements as may
be in effect at that time.  The Company shall be under no obligation to register
the Option or the Shares underlying the Option pursuant to the Securities Act or
any other federal or state securities laws.

 

Section 8.                                          Taxes.  By signing this
Option Agreement, the Participant represents that the Participant has reviewed
with his or her own tax advisors the federal, state, local and foreign tax
consequences of the transactions contemplated by this Option Agreement and that
he or she is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents.  The Participant
understands and agrees that the Participant (and not the Company) shall be
responsible for any tax liability that may arise as a result of the transactions
contemplated by this Option Agreement.

 

Section 9.                                          Notices.  All notices and
other communications under this Option Agreement shall be in writing and shall
be delivered personally or given by certified or registered mail with return
receipt requested, and shall be deemed to have been duly given upon personal
delivery or three days after mailing to the respective parties as follows:
(i) if to the Company, Helmerich & Payne, Inc., 1437 South Boulder Avenue,
Tulsa, Oklahoma 74119,  Attn: Secretary of the Company and (ii) if to the
Participant, using the contact information on file with the Company.  Either
party hereto may change such party’s address for notices by notice duly given
pursuant hereto.

 

Section 10.                                   Conflicts; Severability.  In the
event of any conflicts between this Option Agreement and the Plan, the latter
shall control.  Should any provision of this Option Agreement be held by a court
of competent jurisdiction to be unenforceable, or enforceable only if modified,
such holding shall not affect the validity of the remainder of this Option
Agreement, the balance of which shall continue to be binding upon the parties
hereto with any such modification (if any) to become a part hereof and treated
as though contained in this original Option Agreement.

 

3

--------------------------------------------------------------------------------


 

Section 11.                                   Protections Against Violations of
Agreement.  No purported sale, assignment, mortgage, hypothecation, transfer,
pledge, encumbrance, gift, transfer in trust (voting or other) or other
disposition of, or creation of a security interest in or lien on, the Option or
any of the Shares underlying it in violation of the provisions of this Option
Agreement will be valid, and the Company will not transfer any such Shares on
its books nor will any such Shares be entitled to vote, nor will any dividends
be paid thereon, unless and until there has been full compliance with such
provisions to the satisfaction of the Company.  The foregoing restrictions are
in addition to and not in lieu of any other remedies, legal or equitable,
available to enforce said provisions.

 

Section 12.                                   Failure to Enforce Not a Waiver. 
The failure of the Company to enforce at any time any provision of this Option
Agreement shall in no way be construed to be a waiver of such provision or of
any other provision hereof.

 

Section 13.                                   Participant and Award Subject to
Plan.  As specific consideration to the Company for the Award, the Participant
agrees to be bound by the terms of the Plan and this Option Agreement.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Option Agreement as of the
day and year first above written.

 

 

HELMERICH & PAYNE, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

 

“COMPANY”

 

 

 

 

 

 

 

“PARTICIPANT”

 

5

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

HELMERICH & PAYNE, INC.

 

2016 OMNIBUS INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

DIRECTOR RESTRICTED STOCK AWARD AGREEMENT

 

Participant Name:

 

 

Date of Grant:

 

 

Shares Subject to Restricted Stock Award:

 

 

Vesting Schedule

 

Vesting Dates

 

Percent of
Award Vested

 

 

 

 

%

 

 

 

%

 

 

 

%

 

 

 

%

 

 

 

%

 

--------------------------------------------------------------------------------


 

DIRECTOR RESTRICTED STOCK AWARD AGREEMENT

UNDER THE HELMERICH & PAYNE, INC.

2016 OMNIBUS INCENTIVE PLAN

 

THIS DIRECTOR RESTRICTED STOCK AWARD AGREEMENT (the “Award Agreement”), is made
as of the grant date set forth on the cover page of this Award Agreement (the
“Cover Page”), by and between the participant named on the Cover Page (the
“Participant”) and Helmerich & Payne, Inc. (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Participant is a director of the Company, and it is important to
the Company that the Participant be encouraged to continue to provide services
to the Company; and

 

WHEREAS, in recognition of such facts, the Company desires to provide to the
Participant an opportunity to receive Common Shares of the Company, as
hereinafter provided, pursuant to the “Helmerich & Payne, Inc. 2016 Omnibus
Incentive Plan” (the “Plan”), a copy of which has been provided to the
Participant; and

 

WHEREAS, any capitalized terms used but not defined herein have the same
meanings given them in the Plan.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for good and valuable consideration, the Participant and the Company hereby
agree as follows:

 

Section 1.                                          Grant of Restricted Stock
Award.  The Company hereby grants to the Participant an award (the “Restricted
Stock Award”) of                             (        ) Shares set forth on the
Cover Page, under and subject to the terms and conditions of this Award
Agreement and the Plan which is incorporated herein by reference and made a part
hereof for all purposes.

 

Section 2.                                          Stock Held by Company.  The
Restricted Stock Award shall be evidenced via a book entry registration or the
issuance of a stock certificate or certificates as determined by the Company. 
As a condition precedent to the book entry registration or the issuing of a
certificate representing Shares subject to the Restricted Stock Award, the
Participant must deliver to the Company a duly executed irrevocable stock power
(in blank) covering such Shares represented by the certificate in the form of
Exhibit A attached hereto.  Shares subject to the Restricted Stock Award held by
the Company pursuant to this Award Agreement shall constitute issued and
outstanding shares of Common Stock of the Company for all corporate purposes,
and the Participant shall be entitled to vote such Shares and shall receive all
cash dividends thereon provided that the right to vote or receive such dividends
shall terminate with respect to Shares which have been forfeited as provided
under this Award Agreement.  While such Shares are held by the Company and until
such Shares have vested on the applicable date set forth on the Cover Page (the
“Vesting Date”), the Participant for whose benefit such Shares are held shall
not have the right to encumber or otherwise change, sell, assign, transfer,
pledge or otherwise dispose of such unvested Shares or any interest therein, and
such unvested Shares shall not be subject to attachment or any other legal or
equitable process brought by or on behalf of any creditor of such

 

--------------------------------------------------------------------------------


 

Participant; and any such attempt to attach or receive Shares in violation of
this Award Agreement shall be null and void.

 

Section 3.                                          Vesting of Restricted Stock
Award.

 

(a)                                 Vesting Schedule.  The Participant shall be
eligible to vest in this Restricted Stock Award pursuant to the vesting schedule
set forth on the Cover Page (the “Vesting Schedule”), subject to the applicable
provisions of the Plan and this Award Agreement having been satisfied.  The
Participant shall be vested as of the applicable Vesting Date in the number of
Shares determined by multiplying the aggregate number of Shares subject to the
Restricted Stock Award set forth on the Cover Page by the corresponding
percentage set forth on the Cover Page.

 

(b)                                 Delivery of Shares.  Reasonably promptly
following vesting of a Share, the Company shall cause to be delivered to the
Participant a certificate (or make a book entry in the Participant’s name)
evidencing such Share, free of the legend described in Section 8.

 

Section 4.                                          Nontransferability of
Restricted Stock Award.  The Restricted Stock Award shall not be transferable by
the Participant otherwise than by will or the laws of descent and distribution. 
Any attempted assignment, transfer, pledge, hypothecation or other disposition
of the Restricted Stock Award contrary to the provisions hereof shall be null
and void and without effect.

 

Section 5.                                          Acceleration of Awards.  In
the event of Participant’s death or Disability, all unvested Shares subject to
this Restricted Stock Award shall become vested upon such date.  The Committee,
in its sole discretion, may elect to accelerate the vesting for all or any part
of the Shares subject to the Restricted Stock Award for which the applicable
Vesting Date(s) has not yet occurred on the date of the Participant’s
termination of service due to an approved reason.

 

Section 6.                                          Change of Control.  Upon the
occurrence of a Change of Control, this Restricted Stock Award shall be subject
to Section 14 of the Plan.

 

Section 7.                                          Securities Law
Restrictions.  The Restricted Stock Award shall not be vested to any extent, and
the Company shall not be obligated to transfer any Shares to the Participant
upon the vesting of the Restricted Stock Award, if such vesting, in the opinion
of counsel for the Company, would violate the Securities Act of 1933, as amended
(the “Securities Act”) or any other federal or state statutes having similar
requirements as may be in effect at that time.  The Company shall be under no
obligation to register the Restricted Stock Award or the Shares underlying the
Restricted Stock Award pursuant to the Securities Act or any other federal or
state securities laws.

 

Section 8.                                          Legends.  The Shares that
are subject to the Award shall be subject to the following legend:

 

“THE SHARES OF STOCK EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO AND ARE
TRANSFERABLE ONLY IN ACCORDANCE WITH THAT CERTAIN RESTRICTED STOCK AWARD
AGREEMENT FOR HELMERICH & PAYNE, INC. 2016

 

2

--------------------------------------------------------------------------------


 

OMNIBUS INCENTIVE PLAN DATED THE 1st DAY OF DECEMBER, 2015. ANY ATTEMPTED
TRANSFER OF THE SHARES OF STOCK EVIDENCED BY THIS CERTIFICATE IN VIOLATION OF
SUCH RESTRICTED STOCK AWARD AGREEMENT SHALL BE NULL AND VOID AND WITHOUT
EFFECT.  A COPY OF THE RESTRICTED STOCK AWARD AGREEMENT MAY BE OBTAINED FROM THE
SECRETARY OF HELMERICH & PAYNE, INC.”

 

Section 9.                                          Notices.  All notices and
other communications under this Award Agreement shall be in writing and shall be
delivered personally or given by certified or registered mail with return
receipt requested, and shall be deemed to have been duly given upon personal
delivery or three days after mailing to the respective parties as follows:
(i) if to the Company, Helmerich & Payne, Inc., 1437 South Boulder Avenue,
Tulsa, Oklahoma 74119,  Attn: Secretary of the Company and (ii) if to the
Participant, using the contact information on file with the Company.  Either
party hereto may change such party’s address for notices by notice duly given
pursuant hereto.

 

Section 10.                                   Section 83(b) Election.  If the
Participant makes an election under Section 83(b) of the Code, or any successor
section thereto, to be taxed with respect to the Shares subject to the
Restricted Stock Award as of the date of grant, the Participant shall deliver a
copy of such election to the Company immediately after filing such election with
the Internal Revenue Service, together with any required tax withholding.  The
Participant hereby acknowledges that it is the Participant’s sole responsibility
to file timely the election under Section 83(b) of the Code.

 

Section 11.                                   Conflicts; Severability.  In the
event of any conflicts between this Award Agreement and the Plan, the latter
shall control.  Should any provision of this Award Agreement be held by a court
of competent jurisdiction to be unenforceable, or enforceable only if modified,
such holding shall not affect the validity of the remainder of this Award
Agreement, the balance of which shall continue to be binding upon the parties
hereto with any such modification (if any) to become a part hereof and treated
as though contained in this original Award Agreement.

 

Section 12.                                   No Part of Other Plans.  The
benefits provided under this Award Agreement or the Plan shall not be deemed to
be a part of or considered in the calculation of any other benefit provided by
the Company or its Subsidiaries or Affiliates to the Participant.

 

Section 13.                                   Protections Against Violations of
Agreement.  No purported sale, assignment, mortgage, hypothecation, transfer,
pledge, encumbrance, gift, transfer in trust (voting or other) or other
disposition of, or creation of a security interest in or lien on, the Restricted
Stock Award or any of the Shares underlying it in violation of the provisions of
this Award Agreement will be valid, and the Company will not transfer any such
Shares on its books, unless and until there has been full compliance with such
provisions to the satisfaction of the Company.  The foregoing restrictions are
in addition to and not in lieu of any other remedies, legal or equitable,
available to enforce said provisions.

 

Section 14.                                   Failure to Enforce Not a Waiver. 
The failure of the Company to enforce at any time any provision of this Award
Agreement shall in no way be construed to be a waiver of such provision or of
any other provision hereof.

 

3

--------------------------------------------------------------------------------


 

Section 15.                                   Participant and Award Subject to
Plan.  As specific consideration to the Company for the Award, the Participant
agrees to be bound by the terms of the Plan and this Agreement.

 

*                                        
*                                        
*                                         *

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Restricted Stock Award
Agreement as of the day and year first above written.

 

 

HELMERICH & PAYNE, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

“COMPANY”

 

 

 

 

 

 

 

 

 

“PARTICIPANT”

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED,                             , an individual (“Grantee”),
hereby irrevocably assigns and conveys to
                                                , those
                                                                 
(             ) shares of the Common Capital Stock of Helmerich & Payne, Inc., a
Delaware corporation, $.10 par value, subject to that certain Restricted Stock
Award Agreement dated as of                              , 20     between
Helmerich & Payne, Inc. and Grantee.

 

DATED:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 
